DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 12, 2022.  No arguments were given in the traversal, however, if the elected claims are deemed to be in condition for allowance, rejoinder will be considered.

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  The claims list “dicyclopentanyl methacrylate” two times.  Appropriate correction is required.

Double Patenting
Claims 1, 12, 12, 2, 4, 5, and 6, 12, 8, 10, 11, 11, and 13, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 10, 11, 12, 13, 14, 15, 16, and 17 of copending Application No. 16/706,102 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  It is clear that all the elements of the application claim 1 are to be found in copending application claim 1  (as the application claim 1 fully encompasses copending application claim 1).  The difference between the application claim 1 and the copending application claim 1  lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the copending application is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the copending application, it is not patentably distinct from claim 1 of the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 9, 15, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 2, the claim lists a Markush group of reactants to form the oligomer, however, the Markush is considered improper because it does not include an “and” before the final option.
	With regards to claim 8, the claim includes the term “molecular weight” but does not specify if this is a number average or weight average molecular weight.
	With regards to claim 9, the claim includes the compound “Bis-GMA”, however, nowhere in this claim or any claims from which it depends, is this term defined.
With regards to claims 15-17, all claims recites the limitation "the mixture of UDMA, TEGDAM, and bis-GMA" in lines 12, 15, and 16 respectively.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 states that the polyfunctional monomer includes 2-hydroxy (meth)acrylate (this compound is listed two times) and di-di-2-hydroxyethylacrylate ester.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rist (US 2020/0199268) .
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regards to claim 1, Rist teaches a polymerizable composition (title) that contains at least one radically polymerizable compound and at least one initiator for the radical polymerization (abstract) wherein the polymerizable compound contains at least one polymerizable oligomer and at least one polyfunctional monomer (abstract).  Rist further teaches the oligomer to be a urethane (meth)acrylate oligomer, an epoxy (meth)acrylate, or a polyether urethane (meth)acrylate oligomer (0012).
With regards to claims 2 and 3,  Rist teaches the oligomer to be prepared from 2-hydroxyetehyl (meth)acrylate, 1-isocyanato-3-isocyanatomethyl-3,5,5-trimethylcyclohexane, caprolactone, and 2(2-hydroxyethoxy)ethanol (0013).
With regards to claim 4, Rist teaches the urethane oligomer to be the following compound:

    PNG
    media_image1.png
    111
    438
    media_image1.png
    Greyscale

(0015) wherein

    PNG
    media_image2.png
    239
    275
    media_image2.png
    Greyscale

(0015).
With regards to claim 5, Rist teaches the oligomer to be the following compound:

    PNG
    media_image3.png
    109
    496
    media_image3.png
    Greyscale

(0016) wherein

    PNG
    media_image4.png
    131
    276
    media_image4.png
    Greyscale

(0016).
With regards to claim 6, Rist teaches the portion of the above compounds reading on the claimed “M” to be the following:

    PNG
    media_image5.png
    71
    434
    media_image5.png
    Greyscale

(0017) wherein

    PNG
    media_image6.png
    55
    269
    media_image6.png
    Greyscale

(0017).
With regards to claim 7, Rist teaches the molar mass of the oligomer to be from 7000 to 9000 (0046).
With regards to claim 8, Rist teaches the polyfunctional (meth)acrylate to include the following:

    PNG
    media_image7.png
    144
    267
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    225
    262
    media_image8.png
    Greyscale

(0053).
With regards to claim 9, Rist teaches the use of the combination of UDMA, TEGDMA, and bis-GMA (0060).
With regards to claim 10, Rist teaches the photoinitiator to include camphorquinone (0063), ethyl 4-(diemthylamino)benzoate (0061) as well as the following:

    PNG
    media_image9.png
    164
    262
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    69
    269
    media_image10.png
    Greyscale

(0061).
With regards to claim 11, Rist teaches the addition of a monofunctional (meth)acrylate (0057).
With regards to claim 12, Rist teaches the addition of a UV absorber to the composition (abstract) that is selected from2,2’-methylenebis[6-(2H-benzotriazol-2-yl)-4-(1,1,3,3-tetramethylbutyl)phenol] (0067) and the following:

    PNG
    media_image11.png
    220
    283
    media_image11.png
    Greyscale

(0067).
With regards to claim 13, Rist teaches the composition to contain fillers (0078) at a concentration of 0 to 15 vol% (0083).
With regards to claim 14, Rist teaches the composition to contain 25-60% of the oligomer (0050), 30-65% of the polyfunctional monomer (0056), 0.1 to 3% of a photoinitiator (0064), 0 to 15% of a monofunctional monomer (0058), 0 to 2% of the UV absorber (0073), 0 to 40% filler (0083), and a thixotropic additive at a concentration of 0 to 3% (0084).
With regards to claim 15, Rist teaches the composition to contain 45 to 50% of the oligomer (0050), 30-65% of the polyfunctional monomer (0056), 0.5 to 2% of a photoinitiator (0064), 0 to 10% of a monofunctional monomer (0058), 0 to 2% of the UV absorber (0073), 0 to 40% filler (0083), and a thixotropic additive at a concentration of 0 to 3% (0084).  Rist further teaches the amount of UDMA to be 10 to 20% (0119), the amount of TEGDMA to be 20 to 35% (0120), and the amount of bis-GMA to be 3 to 20% (0121).
With regards to claim 16, Rist teaches the composition to contain 30 to 55% of the oligomer (0050), 30-60% of the polyfunctional monomer (0056), 0.5 to 2% of a photoinitiator (0064), 0 to 15% of a monofunctional monomer (0058) that includes the monomers dicyclopentyl methacrylate and/or p-cumylphenoxyethylene glycol methacrylate (0057), 0 to 2% of the UV absorber (0073), 0 to 40% filler (0083), and a thixotropic additive at a concentration of 0 to 3% (0084).  Rist further teaches the amount of UDMA to be 10 to 20% (0119), the amount of TEGDMA to be 20 to 35% (0120), and the amount of bis-GMA to be 3 to 20% (0121).
With regards to claim 17, Rist teaches the composition to contain 30 to 55% of the oligomer (0050), 30-60% of the polyfunctional monomer (0056), 0.5 to 2% of a photoinitiator (0064), 0 to 15% of a monofunctional monomer (0058) that includes the monomers dicyclopentyl methacrylate and/or p-cumylphenoxyethylene glycol methacrylate (0057), 0 to 2% of the UV absorber (0073), 0 to 40% filler (0083), and a thixotropic additive at a concentration of 0 to 3% (0084).  Rist further teaches the amount of UDMA to be 10 to 20% (0119), the amount of TEGDMA to be 21 to 29% (0120), and the amount of bis-GMA to be 3 to 10% (0121).



Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mac Murray et al (US 2021/0361389) herein referred to as Mac.
With regards to claim 1, Mac teaches a photopolymerizable composition (abstract) that contains a (meth)acryl component (0105) which is defined as a monomer or an oligomer (0037), a monomer (0109), and a photoinitiator (0160).  Mac further teaches the composition to contain a urethane (meth)acrylate (0115) that has a molecular weight of 3,000 g/mol or more (0115) (applicants have defined the molecular weight of the oligomer to be 500 g/mol (0066)) therefore, reading on an oligomer.  Mac teaches the monomer to include at least one multifunctional reactive diluent (0229).
With regards to claims 2-6, Mac teaches the oligomer to be formed from a diisocyanate including IPDI (reading on 1-isocyanato-3-isocyanatomethyl-3,5,5-trimethylcyclohexaned) (0144), a polycarbonate diol (0128), and 2-hydroxyethyl acrylate (0153) and to have the following structure:

    PNG
    media_image12.png
    79
    540
    media_image12.png
    Greyscale

(0203).
With regards to claim 7, Mac teaches the urethane (meth)acrylate (0115) that has a molecular weight of 3,000 g/mol or more (0115).
With regards to claims 8 and 9, Mac teaches the multifunctional monomer to include bisphenol A dimethacrylate or tetraethylene glycol dimethacrylate (TEGDMA) (0235) and urethane (methacrylates) (0115).
With regards to claim 10, Mac teaches the photoinitiator to include 2,4,6-trimethylbenzoyldiphenylphosphine oxide (0160).
With regards to claim 11, Mac teaches the composition to contain a monofunctional (meth)acrylate that includes dicyclopentanyl methacrylate (0110).
With regards to claim 12, Mac teaches the composition to contain a UV absorber (0178) that includes (2-(5-chloro-2H-benzotriazol-2-yl)-6-(1,1-dimethylethyl)-4-methylphenol (0178).
With regards to claim 13, Mac teaches the composition to not contain filler (0353 table 3 examples) and up to 15 vol% includes 0%.
With regards to claim 14, Mac teaches the composition to include an oligomer at 40% (PE-5 table 3), TEGDMA at a concentration of 25% (table 3), and a photoinitiator at a concentration of 2% (table 3).  The remaining components can be 0% or not present in the composition.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references also teach the composition of claim 1 but do not include claims 2-7: Anton et al (US 2009/0105370), Utterodt et al (US 11,458,076), Utterodt et al (US 2020/025836), Kadobayashi et al (US 11,207,247), and Wang et al (US 9,168,206).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763